PER CURIAM:*
Court-appointed counsel for Martin Toledo has moved for leave to withdraw and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Toledo has filed a response requesting that counsel’s motion be granted and that new counsel be appointed, as well as a motion for an extension of time to file a brief.
Our review of the briefs and of the record discloses no nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.
Toledo’s request for appointment of new counsel is DENIED as moot, and his motion for an extension of time to file a brief is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cm. R. 47.5.4.